REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Examiner’s statement of reason for allowance. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-31 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

4.	The closest prior art Guinn, Andrew C. et al. (U.S. PG Pub 2015/0371504 A1) which discloses a leaderboard that aggregates data from across different wagering games.  However, Guinn singularly or in combination fails to disclose the recited feature:
As per claim 1 “communicate to the AAP both the at least one content identifier and the RGS identifier received from each of the at least one RGS, and the aggregation identifier; wherein the AAP is configured to generate for each of the stored at least one piece of content, a respective unique path identifier, based on the associated content 
As per claim 7 “communicating to the AAP both the at least one associated content identifier and the RGS identifier received from each of the at least one RGS, and the aggregation identifier; by a processor of the AAP: generating a respective unique path identifier for each of the stored at least one piece of content, based on the associated unique content identifier, the unique RGS identifier, and the unique aggregation identifier, for identifying a logical geographic location of each of the stored at least one piece of content, and using the generated unique path identifier, to facilitate communicating data, that pertains to the piece of content identified by the generated unique path identifier”.
As per claim 8 “ obtain from each of the one or more aggregation platform: the associated aggregation identifier; the at least one associated RGS identifier of the at least one RGSs operatively communicating with the aggregation platform; and the at least one associated content identifier for each of the at least one piece of content stored in each of the at least one RGS that is operatively communicating with the respective aggregation platform; generate a respective unique path identifier for each of the stored at least one piece of content, based on the obtained associated content identifier, the obtained RGS identifier and the obtained aggregation identifier, for identifying a logical geographic location of each of the stored at least one piece of 
As per claims 10, 12 and 13 “obtaining, through each of the at least one aggregation platform, the at least one RGS identifier; obtaining, through each of the at least one aggregation platform, the at least one RGS identifier; obtaining, through each of the at least one aggregation platform and the at least one RGS, the at least one associated content identifier for each of the at least one piece of content stored in each of the at least one RGS; generating a respective unique path identifier for each of the stored at least one piece of content, based on the obtained associated content identifier, the obtained RGS identifier and the obtained aggregation identifier for identifying a logical geographic location of each of the stored at least one piece of content; and using the generated unique path identifier, to facilitate communicating data, that pertains to the piece of content identified by the unique path identifier”. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571).  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.  Hoteler
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE E ELISCA/Primary Examiner, Art Unit 3715